Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/444,001, filed 7/29/2021.
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 1, “the outer edge” has no antecedent basis.
In claim 14, “after flashing cap is welded” is not clear what is being defined.  By changing the phrase to “after the flashing patch is welded” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer(8,448,405; cited on PTO 892).
Schaefer discloses a roof mount installation assembly(see Figs. 1-3) comprising:
a roof mount(1901 and 1904, see Fig. 1-2; 2605/2622, 2605/2622/2604, see Figs. 28B,28C,28D, 29) having a base(1901; 2605/2604/2603) and a threaded post(1904; 2622, 2602);
a flashing patch(1902; 2800) having an opening(for receiving the threaded post 1904, see Figs. 1-2; threaded post 2622, see Figs. 28B-29), wherein the flashing patch is configured to surround the base(see Figs. 3 and 29), and wherein the opening is configured to allow the threaded post to extend therethrough(see Figs. 1-2 and 29); and
an adapter cap(1910, 1908, 1906; or 1910 in claim 9; 2500/1906, see Figs. 28B-29) configured to be removably mounted over the flashing patch(see Figs. 8 and 29), wherein the adapter cap is configured to apply a force to the flashing patch(thru 1908) for sealing the flashing patch around the roof mount(see column 3, lines 24-54 and Fig. 8).
Regarding claim 2, Schaefer discloses the roof mount installation assembly of claim 1 wherein the base of the roof mount is configured to be attached over a membrane(SH) of a roof structure(see Figs. 8 and 29).
Regarding claim 3, Schaefer discloses the roof mount installation assembly of claim 2 wherein the flashing patch is configured to be sealed to the membrane(see column 3, lines 24-54).
Regarding claim 6, Schaefer discloses the roof mount installation assembly of claim 1 wherein the adapter cap(1910, 1911) is configured to apply the force to the flashing patch along a perimeter of the adapter cap(the interaction of elements 1908/ 1906 and 1904 applies a force to the patch at least around the perimeter of the cap and meets the functional claim language).
Regarding claim 7, Schaefer discloses the roof mount installation assembly of claim 1 wherein the adapter cap comprises a contour corresponding to the roof mount(the end of the cap 1908/1906 is flat as is a surface of the roof mount and are therefore considered corresponding contours meeting the claim limitation).
Regarding claim 8, Schaefer discloses the roof mount installation assembly of claim 1 wherein the roof mount(1901, 1904) further comprises a top plate(upper plate portion with threaded rod 1904, see Fig. 2), wherein the top plate(upper plate portion) is between the base(lower plate portion receiving fasteners 1903, see Fig. 3) and the flashing patch(1902, see Fig. 2), and wherein the adapter cap surrounds the base and top plate(see Figs. 2-3 and 18).
Regarding claim 9, Schaefer discloses the roof mount installation assembly of claim 1 wherein the roof mount installation assembly further comprises a nut(1908, see Fig. 2), wherein the nut is configured to be threaded on to the threaded post for securing the adapter cap(considered only member 1911) over the flashing patch.
Regarding claim 10, Schaefer discloses the roof mount installation assembly of claim 1 wherein the adapter cap(1911, 1908, 1906) comprises a contour corresponding to the flashing patch(the end of the cap is flat as well as a surface of the patch and are considered corresponding contours meeting the claim limitation.
Regarding claim 11, Schaefer discloses a method of installing a roof mount(see Fig. 1-3) comprising:
attaching a roof mount(1901, 1904; 2605/2622, 2605/2622/2604) over a membrane(SH) of a roof structure(see Figs. 1-3);
providing a flashing patch(1902; 2800) over the roof mount; and
mounting an adapter cap(1911, 1908, 1906; or 1908 in claim 16; 2500/1906) over the flashing patch, wherein the adapter cap is configured to apply a force to the flashing patch for sealing the flashing patch around the roof mount(see column 3, lines 24-54).
Regarding claim 12, Schaefer discloses the method of claim 11 further comprising sealing the flashing patch to the membrane(see column 3, lines 24-54).
Regarding claim 15, Schaefer discloses the method of claim 11 further comprising aligning an opening of the adapter cap(19092500/1906) with a threaded post(1904, 2622/2602) of the roof mount(see Figs. 1-2, 28C, 28D and 29).
Regarding claim 16, Schaefer discloses the method of claim 11 further comprising threading a nut(1908) on to a threaded post(1904) of the roof mount for securing the adapter cap over the flashing patch and the roof mount(see Fig. 2-3).
Regarding claim 17, Schaefer discloses the method of claim 11 wherein the adapter cap is removably mounted over the flashing patch(the cap is threaded and therefore removable and meets the claim limitation).
Regarding claim 18, Schaefer discloses the method of claim 11 wherein the adapter cap is configured to apply the force to the flashing patch along a perimeter of the adapter cap(the interaction of elements 1908/1906 and 1904 applies force to the patch at least around the perimeter and meets the functional claim language).
Regarding claim 19, Schaefer discloses the method of claim 11 wherein the adapter cap comprises a contour corresponding to the roof mount(the end of the cap is flat as well as a surface of the roof mount and are considered corresponding contours meeting the claim limitation).
Regarding claim 20, Schaefer discloses the method of claim 11 wherein the attaching of the roof mount over the membrane of the roof structure further comprises securing the roof mount to the roof structure with fasteners(1903) extending through the membrane(see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer.
Regarding claims 4 and 13, Schaefer discloses the roof mount installation assembly of claim 2 and method of claim 11, wherein the flashing is configured to be sealed to the membrane(see column 3, lines 24-54, but lacks the flashing patch configured to be welded(or welded) to the membrane.
The use of welding a flashing patch to a roof is considered well known in the roof sealing art(see specification para. [0004]).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the assembly of Schaefer with the patch and membrane welded in order to have provided an adequate seal between the patch and membrane to have prevented leakage around the assembly.
Regarding claim 5, Schaefer discloses the roof mount installation assembly of claim 2 wherein an outer edge of the adapter cap(2500, see Fig. 29) is configured to be between the base(2605) and a welded area(see claims 4 and 13 above explanation) of the flashing patch(2800) and the membrane(SH, see Fig. 29 where outer edges of the flashing patch are considered the welded area meeting the claim limitation).
Regarding claim 14, Schaefer discloses the method of claim 13 further comprising removing the adapter cap after the flashing patch is welded to the membrane.  The adapter cap is removable and is considered a matter obvious to a skilled artisan to remove if the mount needs to be replaced. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/